EXHIBIT 10.114
 
Open-End Mortgage:  Maximum principal indebtedness, exclusive of interest
thereon, secured by this Mortgage is equal to $46,000,000
LOAN NO.:  3411106

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

PTC COLUMBUS, LLC, as mortgagor
(Borrower)
To
BANK OF AMERICA, N.A., as mortgagee
(Mortgagee)
 
OPEN END MORTGAGE, ASSIGNMENT OF LEASES AND RENTS,
AND SECURITY AGREEMENT
 

 
Dated:
 
As of March 31, 2010
 
 
Location:
 
 
County:
 
 
Polaris Towne Center
1171-1401 Polaris Parkway
Columbus, Ohio 43240
Delaware County, OH
 
   
PREPARED BY AND UPON
RECORDATION RETURN TO:
Sonnenschein Nath & Rosenthal LLP
Two World Financial Center
New York, New York  10281
   
Attention:
David S. Hall, Esq.
   
File No.:
21418960-0548

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

 
THIS OPEN END MORTGAGE, ASSIGNMENT OF LEASES AND RENTS, AND SECURITY AGREEMENT
(this “Security Instrument”) is made as of this 31st day of March, 2010, by PTC
COLUMBUS, LLC, a Delaware limited liability company, having its principal place
of business at 180 East Broad Street, Columbus, Ohio 43215, as mortgagor
(“Borrower”) to BANK OF AMERICA, N.A., a national banking association, having an
address at 214 North Tryon Street, Charlotte, North Carolina 28255
(“Mortgagee”).  All capitalized terms not defined herein shall have the
respective meanings set forth in the Loan Agreement (defined below).
 
RECITALS:
 
This Security Instrument is given to Mortgagee to secure a loan (the “Loan”) in
the principal sum of FORTY SIX MILLION AND NO/100 DOLLARS ($46,000,000.00)
advanced pursuant to that certain Loan Agreement, dated as of the date hereof,
between Borrower and Bank of America, N.A. (“Lender”), among others (as the same
may be amended, restated, replaced, supplemented or otherwise modified from time
to time, the “Loan Agreement”) and evidenced by that certain Promissory Note,
dated as of the date hereof, made by Borrower in favor of Lender (such
Promissory Note, together with all extensions, renewals, replacements,
restatements or modifications thereof, being hereinafter referred to as the
“Note”);
 
Borrower desires to secure the payment of the Debt (as defined in the Loan
Agreement) and the performance of all of its obligations under the Note, the
Loan Agreement and the other Loan Documents (as defined in the Loan Agreement);
and
 
This Security Instrument is given pursuant to the Loan Agreement, and payment,
fulfillment, and performance by Borrower of its obligations thereunder and under
the other Loan Documents are secured hereby.
 
Article 1 - GRANTS OF SECURITY
 
Section 1.1                      Property Mortgaged.  Borrower does hereby
irrevocably mortgage, grant, bargain, sell, pledge, assign, warrant, transfer,
convey  and grant a security interest to Mortgagee and its successors and
assigns the following property, rights, interests and estates now owned, or
hereafter acquired by Borrower (collectively, the “Property”):
 
 
 

--------------------------------------------------------------------------------

 
(a)           Land.  The real property described in Exhibit A attached hereto
and made a part hereof (the “Land”);
 
(b)           Additional Land.  All additional lands, estates and development
rights hereafter acquired by Borrower for use in connection with the Land and
the development of the Land and all additional lands and estates therein which
may, from time to time, by supplemental mortgage or otherwise be expressly made
subject to the lien of this Security Instrument;
 
(c)           Improvements.  The buildings, structures, fixtures, pads,
additions, enlargements, extensions, modifications, repairs, replacements and
improvements now or hereafter erected or located on the Land (collectively, the
“Improvements”);
 
(d)           Easements.  All easements, rights-of-way or use, rights, strips
and gores of land, streets, ways, alleys, passages, sewer rights, water, water
courses, water rights and powers, air rights and development rights, and all
estates, rights, titles, interests, privileges, liberties, servitudes,
tenements, hereditaments and appurtenances of any nature whatsoever, in any way
now or hereafter belonging, relating or pertaining to the Land and the
Improvements and the reversions and remainders, and all land lying in the bed of
any street, road or avenue, opened or proposed, in front of or adjoining the
Land, to the center line thereof and all the estates, rights, titles, interests,
rights of dower, rights of curtesy, property, possession, claim and demand
whatsoever, both at law and in equity, of Borrower of, in and to the Land and
the Improvements and every part and parcel thereof, with the appurtenances
thereto;
 
(e)           Fixtures and Personal Property.  All machinery, equipment,
fixtures (including, but not limited to, all heating, air conditioning,
plumbing, lighting, communications and elevator fixtures), furniture, software
used in or to operate any of the foregoing and other property of every kind and
nature whatsoever owned by Borrower, or in which Borrower has or shall have a
legal ownership interest, now or hereafter located upon the Land and the
Improvements, or appurtenant thereto, and usable in connection with the present
or future operation and occupancy of the Land and the Improvements and all
building equipment, materials and supplies of any nature whatsoever owned by
Borrower, or in which Borrower has or shall have a legal ownership interest, now
or hereafter located upon the Land and the Improvements, or appurtenant thereto,
or usable in connection with the present or future operation and occupancy of
the Land and the Improvements (collectively, the “Personal Property”), and the
right, title and interest of Borrower in and to any of the Personal Property in
which any security interest may be obtained, as defined in the Uniform
Commercial Code, as adopted and enacted by the state or states where any of the
Property is located (the “Uniform Commercial Code”), and all proceeds and
products of the above;
 
 
-2-

--------------------------------------------------------------------------------

 
(f)           Leases and Rents.  All leases, subleases, subsubleases, lettings,
licenses, concessions or other agreements (whether written or oral) pursuant to
which any Person is granted a possessory interest in, or right to use or occupy
all or any portion of, the Land and the Improvements, and every modification,
amendment or other agreement relating to such leases, subleases, subsubleases,
or other agreements entered into in connection with such leases, subleases,
subsubleases, or other agreements and every guarantee of the performance and
observance of the covenants, conditions and agreements to be performed and
observed by the other party thereto, heretofore or hereafter entered into,
whether before or after the filing by or against Borrower of any petition for
relief under any Creditors Rights Laws (collectively, the “Leases”) and all
right, title and interest of Borrower, its successors and assigns therein and
thereunder, including, without limitation, cash or securities deposited
thereunder to secure the performance by the lessees of their obligations
thereunder and all rents, additional rents, rent equivalents, moneys payable as
damages or in lieu of rent or rent equivalents, royalties (including, without
limitation, all oil and gas or other mineral royalties and bonuses), income,
receivables, receipts, revenues, deposits (including, without limitation,
security, utility and other deposits), accounts, cash, issues, profits, charges
for services rendered, and other consideration of whatever form or nature
received by or paid to or for the account of or benefit of Borrower or its
agents or employees from any and all sources arising from or attributable to the
Property, including, all receivables, customer obligations, installment payment
obligations and other obligations now existing or hereafter arising or created
out of the sale, lease, sublease, license, concession or other grant of the
right of the use and occupancy of property or rendering of services by Borrower
and proceeds, if any, from business interruption or other loss of income
insurance whether paid or accruing before or after the filing by or against
Borrower of any petition for relief under any Creditors Rights Laws
(collectively, the “Rents”) and all proceeds from the sale or other disposition
of the Leases and the right to receive and apply the Rents to the payment of the
Debt;
 
(g)           Insurance Proceeds.  All Insurance Proceeds in respect of the
Property under any Policies covering the Property, including, without
limitation, the right to receive and apply the proceeds of any insurance,
judgments, or settlements made in lieu thereof, for damage to the Property;
 
 
-3-

--------------------------------------------------------------------------------

 
(h)           Condemnation Awards.  All Awards, including interest thereon,
which may heretofore and hereafter be made with respect to the Property by
reason of Condemnation, whether from the exercise of the right of eminent domain
(including, but not limited to, any transfer made in lieu of or in anticipation
of the exercise of the right), or for a change of grade, or for any other injury
to or decrease in the value of the Property;
 
(i)           Tax Certiorari.  All refunds, rebates or credits in connection
with reduction in real estate taxes and assessments charged against the Property
as a result of tax certiorari or any applications or proceedings for reduction;
 
(j)           Rights.  The right, in the name and on behalf of Borrower, to
appear in and defend any action or proceeding brought with respect to the
Property and to commence any action or proceeding to protect the interest of
Lender in the Property;
 
(k)           Agreements.  All agreements, contracts, certificates, instruments,
franchises, permits, licenses, plans, specifications and other documents, now or
hereafter entered into, and all rights therein and thereto, respecting or
pertaining to the use, occupation, construction, management or operation of the
Land and any part thereof and any Improvements or any business or activity
conducted on the Land and any part thereof and all right, title and interest of
Borrower therein and thereunder, including, without limitation, the right, upon
the happening of any default hereunder, to receive and collect any sums payable
to Borrower thereunder;
 
(l)            Intangibles.  All tradenames, trademarks, servicemarks, logos,
copyrights, goodwill, books and records and all other general intangibles
relating to or used in connection with the operation of the Property;
 
(m)          Accounts.  All reserves, escrows and deposit accounts maintained by
Borrower with respect to the Property, including, without limitation, the
Reserve Accounts, the Lockbox Account, the Cash Management Account and all
accounts established pursuant to Article 10 of the Loan Agreement together with
all deposits or wire transfers made to the Lockbox Account and all cash, checks,
drafts, certificates, securities, investment property, financial assets,
instruments and other property held therein from time to time and all proceeds,
products, distributions or dividends or substitutions thereon and thereof;
 
 
-4-

--------------------------------------------------------------------------------

 
(n)           Conversion.  All proceeds of the conversion, voluntary or
involuntary, of any of the foregoing items set forth in subsections (a) through
(m) including, without limitation, Insurance Proceeds and Awards, into cash or
liquidation claims; and
 
(o)           Other Rights.  Any and all other rights of Borrower in and to the
items set forth in subsections (a) through (n) above.
 
Section 1.2                      Assignment of Rents.  Borrower hereby
absolutely and unconditionally assigns to Mortgagee all of Borrower’s right,
title and interest in and to all current and future Leases and Rents; it being
intended by Borrower that this assignment constitutes a present, absolute
assignment and not an assignment for additional security only.  Nevertheless,
subject to the terms of the Loan Agreement and Section 8.1(h) of this Security
Instrument, Mortgagee grants to Borrower a revocable license to collect,
receive, use and enjoy the Rents and Borrower shall hold the Rents, or a portion
thereof sufficient to discharge all current sums due on the Debt, for use in the
payment of such sums.
 
Section 1.3                      Security Agreement.  This Security Instrument
is both a real property mortgage and a “security agreement” within the meaning
of the Uniform Commercial Code.  The Property includes both real and personal
property and all other rights and interests, whether tangible or intangible in
nature, of Borrower in the Property.  By executing and delivering this Security
Instrument, Borrower hereby grants to Mortgagee, as security for the Obligations
(hereinafter defined), a security interest in the Personal Property to the full
extent that the Personal Property may be subject to the Uniform Commercial Code.
 
Section 1.4                      Fixture Filing.  Certain of the Property is or
will become “fixtures” (as that term is defined in the Uniform Commercial Code)
on the Land, and this Security Instrument, upon being filed for record in the
real estate records of the city or county wherein such fixtures are situated,
shall operate also as a financing statement filed as a fixture filing in
accordance with the applicable provisions of said Uniform Commercial Code upon
such of the Property that is or may become fixtures.
 
Section 1.5                      Conditions to Grant.  TO HAVE AND TO HOLD the
above granted and described Property unto and to the use and benefit of
Mortgagee and its successors and assigns, forever; PROVIDED, HOWEVER, these
presents are upon the express condition that, if Borrower shall well and truly
pay to Lender the Debt at the time and in the manner provided in the Note, the
Loan Agreement and this Security Instrument, shall well and truly perform the
Other Obligations as set forth in this Security Instrument and shall well and
truly abide by and comply with each and every covenant and condition set forth
herein and in the Note, the Loan Agreement and the other Loan Documents, these
presents and the estate hereby granted shall cease, terminate and be void;
provided, however, that Borrower’s obligation to indemnify and hold harmless
Lender pursuant to the provisions hereof shall survive any such payment or
release.
 
 
-5-

--------------------------------------------------------------------------------

 
Section 1.6                      Grants to Mortgagee.  This Security Instrument
and the grants, assignments and transfers made to Mortgagee in this Article 1
shall inure to Mortgagee.
 
Article 2  - DEBT AND OBLIGATIONS SECURED
 
Section 2.1                      Debt.  This Security Instrument and the grants,
assignments and transfers made in Article 1 are given for the purpose of
securing the Debt.
 
Section 2.2                      Other Obligations.  This Security Instrument
and the grants, assignments and transfers made in Article 1 are also given for
the purpose of securing the performance of the following (the “Other
Obligations”): (a) all other obligations of Borrower contained herein; (b) each
obligation of Borrower contained in the Loan Agreement and any other Loan
Document; and (c) each obligation of Borrower contained in any renewal,
extension, amendment, modification, consolidation, change of, or substitution or
replacement for, all or any part of the Note, the Loan Agreement or any other
Loan Document.
 
Section 2.3                      Debt and Other Obligations.  Borrower’s
obligations for the payment of the Debt and the performance of the Other
Obligations shall be referred to collectively herein as the “Obligations.”
 
Section 2.4                      Payment of Debt.  Borrower will pay the Debt at
the time and in the manner provided in the Loan Agreement, the Note and this
Security Instrument.
 
 
-6-

--------------------------------------------------------------------------------

 
Section 2.5                      Incorporation by Reference.  All the covenants,
conditions and agreements contained in (a) the Loan Agreement, (b) the Note and
(c) all and any of the other Loan Documents, are hereby made a part of this
Security Instrument to the same extent and with the same force as if fully set
forth herein.
 
Article 3 - PROPERTY COVENANTS
 
Borrower covenants and agrees that:
 
Section 3.1                      Insurance.  Borrower shall obtain and maintain,
or cause to be maintained, in full force and effect at all times insurance with
respect to Borrower and the Property as required pursuant to the Loan Agreement.
 
Section 3.2                      Taxes.  Borrower shall pay all Taxes and Other
Charges assessed or imposed against the Property or any part thereof in
accordance with the Loan Agreement.
 
Section 3.3                      Leases.  Borrower shall not enter into any
Leases for all or any portion of the Property unless in accordance with the
provisions of the Loan Agreement.
 
Section 3.4                      Warranty of Title.  Borrower has good,
indefeasible, marketable and insurable fee simple title to the real property
comprising part of the Property and good indefeasible and marketable title to
the balance of the Property, free and clear of all Liens whatsoever except the
Permitted Encumbrances, such other Liens as are permitted pursuant to the Loan
Documents and the Liens created by the Loan Documents.  This Security
Instrument, when properly recorded in the appropriate records, together with any
Uniform Commercial Code financing statements required to be filed in connection
therewith, will create (a) a valid, perfected first priority lien on the
Property, subject only to Permitted Encumbrances and the Liens created by the
Loan Documents and (b) perfected security interests in and to, and perfected
collateral assignments of, all personalty (including the Leases), all in
accordance with the terms thereof, in each case subject only to any applicable
Permitted Encumbrances, such other Liens as are permitted pursuant to the Loan
Documents and the Liens created by the Loan Documents. Borrower shall forever
warrant, defend and preserve the title and the validity and priority of the Lien
of this Security Instrument and shall forever warrant and defend the same to
Lender against the claims of all Persons whomsoever.
 
 
-7-

--------------------------------------------------------------------------------

 
Section 3.5                      Payment for Labor and Materials.  Borrower will
promptly pay when due all bills and costs for labor, materials, and specifically
fabricated materials incurred in connection with the Property and never permit
to exist beyond the due date thereof in respect of the Property or any part
thereof any Lien or security interest, even though inferior to the Liens and the
security interests hereof, and in any event never permit to be created or exist
in respect of the Property or any part thereof any other or additional Lien or
security interest other than the Liens or security interests hereof except for
the Permitted Encumbrances.  Borrower represents there are no claims for payment
for work, labor or materials affecting the Property which are or may become a
lien prior to, or of equal priority with, the Liens created by the Loan
Documents.
 
Article 4 - FURTHER ASSURANCES
 
Section 4.1                      Compliance With Loan Agreement.  Borrower shall
comply with the covenants set forth in Article 17 of the Loan Agreement in order
to protect and perfect the Lien or security interest hereof upon, and in the
interest of Lender in, the Property.
 
Section 4.2                      Authorization to File Financing Statements;
Power of Attorney.  Borrower hereby authorizes Lender at any time and from time
to time to file any initial financing statements, amendments thereto and
continuation statements as authorized by applicable law, as applicable to all or
part of the Personal Property.  For purposes of such filings, Borrower agrees to
furnish any information requested by Lender promptly upon request by
Lender.  Borrower also ratifies its authorization for Lender to have filed any
like initial financing statements, amendments thereto or continuation
statements, if filed prior to the date of this Security Instrument.  Borrower
hereby irrevocably constitutes and appoints Lender and any officer or agent of
Lender, with full power of substitution, as its true and lawful
attorneys-in-fact with full irrevocable power and authority in the place and
stead of Borrower or in Borrower’s own name to execute in Borrower’s name any
such documents and otherwise to carry out the purposes of this Section 4.2, to
the extent that Borrower’s authorization above is not sufficient.  To the
extent  permitted by law, Borrower hereby ratifies all acts said
attorneys-in-fact have lawfully done in the past or shall lawfully do or cause
to be done in the future by virtue of this Section 4.2.  This power of attorney
is a power coupled with an interest and shall be irrevocable.
 
 
-8-

--------------------------------------------------------------------------------

 
Article 5 - DUE ON SALE/ENCUMBRANCE
 
Section 5.1                      No Sale/Encumbrance.  Borrower shall not cause
or permit a sale, conveyance, mortgage, grant, bargain, encumbrance, pledge,
assignment, grant of any options with respect to, or any other transfer or
disposition (directly or indirectly, voluntarily or involuntarily, by operation
of law or otherwise, and whether or not for consideration or of record) of a
legal or beneficial interest in the Property or any part thereof, Borrower or
any Restricted Party, other than in accordance with the provisions of Article 7
of the Loan Agreement, without the prior written consent of Lender.
 
Article 6 - PREPAYMENT; RELEASE OF PROPERTY
 
Section 6.1                      Prepayment.  The Debt may not be prepaid in
whole or in part except in strict accordance with the express terms and
conditions of the Note and the Loan Agreement.
 
Section 6.2                      Prepayment on Casualty/Condemnation and Change
In Tax and Debit Credit Laws.  Provided no Event of Default exists under any of
the Loan Documents, in the event of any prepayment of the Debt pursuant to the
terms of Article 8 or Section 17.4 of the Loan Agreement, no prepayment premium
shall be due in connection therewith, but Borrower shall be responsible for all
other amounts due under any of the Loan Documents.
 
Section 6.3                      Involuntary Prepayment.  If there is an
involuntary prepayment during the Lockout Period (as defined in the Note), then
Borrower shall, in addition to any portion of the Loan prepaid (together with
all interest accrued and unpaid thereon), pay to Lender a prepayment premium in
an amount calculated in accordance with Section 5(c) of the Note.
 
Section 6.4                      Release of Property.  Borrower shall not be
entitled to a release of any portion of the Property from the lien of this
Security Instrument except in accordance with terms and conditions of the Loan
Agreement.
 
Article 7 - DEFAULT
 
Section 7.1                      Event of Default.  The term “Event of Default”
as used in this Security Instrument shall have the meaning assigned to such term
in the Loan Agreement.
 
 
-9-

--------------------------------------------------------------------------------

 
Article 8 - RIGHTS AND REMEDIES UPON DEFAULT
 
Section 8.1                      Remedies.  Upon the occurrence and during the
continuance of any Event of Default, Borrower agrees that, Lender may take such
action, without notice or demand, as it deems advisable to protect and enforce
its rights against Borrower and in and to the Property, including, but not
limited to, the following actions, each of which may be pursued concurrently or
otherwise, at such time and in such order as Lender may determine, in its sole
discretion, without impairing or otherwise affecting the other rights and
remedies of Lender:
 
(a)           declare the entire unpaid Debt to be immediately due and payable;
 
(b)           institute proceedings, judicial or otherwise, for the complete
foreclosure of this Security Instrument under any applicable provision of law,
in which case the Property or any interest therein may be sold for cash or upon
credit in one or more parcels or in several interests or portions and in any
order or manner;
 
(c)           with or without entry, to the extent permitted and pursuant to the
procedures provided by applicable law, institute proceedings for the partial
foreclosure of this Security Instrument for the portion of the Debt then due and
payable, subject to the continuing lien and security interest of this Security
Instrument for the balance of the Debt not then due, unimpaired and without loss
of priority;
 
(d)           sell for cash or upon credit the Property or any part thereof and
all estate, claim, demand, right, title and interest of Borrower therein and
rights of redemption thereof, pursuant to power of sale or otherwise, at one or
more sales, as an entirety or in parcels, at such time and place, upon such
terms and after such notice thereof as may be required or permitted by law;
 
(e)           institute an action, suit or proceeding in equity for the specific
performance of any covenant, condition or agreement contained herein, in the
Note, the Loan Agreement or in the other Loan Documents;
 
(f)           recover judgment on the Note either before, during or after any
proceedings for the enforcement of this Security Instrument or the other Loan
Documents;
 
 
-10-

--------------------------------------------------------------------------------

 
(g)           apply for the appointment of a receiver, trustee, liquidator or
conservator of the Property, without notice and without regard for the adequacy
of the security for the Debt and without regard for the solvency of Borrower,
Borrower Principal or any other Person liable for the payment of the Debt;
 
(h)           the license granted to Borrower under Section 1.2 hereof shall
automatically be revoked and Lender may enter into or upon the Property, either
personally or by its agents, nominees or attorneys and dispossess Borrower and
its agents and servants therefrom, without liability for trespass, damages or
otherwise and exclude Borrower and its agents or servants wholly therefrom, and
take possession of all books, records and accounts relating thereto and Borrower
agrees to surrender possession of the Property and of such books, records and
accounts to Lender upon demand, and thereupon Lender may (i) use, operate,
manage, control, insure, maintain, repair, restore and otherwise deal with all
and every part of the Property and conduct the business thereat; (ii) complete
any construction on the Property in such manner and form as Lender deems
advisable; (iii) make alterations, additions, renewals, replacements and
improvements to or on the Property; (iv) exercise all rights and powers of
Borrower with respect to the Property, whether in the name of Borrower or
otherwise, including, without limitation, the right to make, cancel, enforce or
modify Leases, obtain and evict tenants, and demand, sue for, collect and
receive all Rents of the Property and every part thereof; (v) require Borrower
to pay monthly in advance to Lender, or any receiver appointed to collect the
Rents, the fair and reasonable rental value for the use and occupation of such
part of the Property as may be occupied by Borrower; (vi) require Borrower to
vacate and surrender possession of the Property to Lender or to such receiver
and, in default thereof, Borrower may be evicted by summary proceedings or
otherwise; and (vii) apply the receipts from the Property to the payment of the
Debt, in such order, priority and proportions as Lender shall deem appropriate
in its sole discretion after deducting therefrom all expenses (including
reasonable attorneys’ fees) incurred in connection with the aforesaid operations
and all amounts necessary to pay the Taxes, Other Charges, insurance and other
expenses in connection with the Property, as well as just and reasonable
compensation for the services of Lender, its counsel, agents and employees;
 
(i)           exercise any and all rights and remedies granted to a secured
party upon default under the Uniform Commercial Code, including, without
limiting the generality of the foregoing:  (i) the right to take possession of
the Personal Property or any part thereof, and to take such other measures as
Lender may deem necessary for the care, protection and preservation of
the  Personal Property, and (ii) request Borrower at its expense to assemble the
Personal Property and make it available to Lender at a convenient place
acceptable to Lender.  Any notice of sale, disposition or other intended action
by Lender with respect to the Personal Property sent to Borrower in accordance
with the provisions hereof at least five (5) days prior to such action shall
constitute commercially reasonable notice to Borrower;
 
 
-11-

--------------------------------------------------------------------------------

 
(j)           apply any sums then deposited or held in escrow or otherwise by or
on behalf of Lender in accordance with the terms of the Loan Agreement, this
Security Instrument or any other Loan Document to the payment of the following
items in any order in its uncontrolled discretion: (i) Taxes and Other Charges;
(ii) Insurance Premiums; (iii) interest on the unpaid principal balance of the
Note; (iv) amortization of the unpaid principal balance of the Note; (v) all
other sums payable pursuant to the Note, the Loan Agreement, this Security
Instrument and the other Loan Documents, including, without limitation, advances
made by Lender pursuant to the terms of this Security Instrument;
 
(k)           surrender the Policies maintained pursuant to the Loan Agreement,
collect the unearned insurance premiums for the Policies and apply such sums as
a credit on the Debt in such priority and proportion as Lender in its discretion
shall deem proper, and in connection therewith, Borrower hereby appoints Lender
as agent and attorney-in-fact (which is coupled with an interest and is
therefore irrevocable) for Borrower to collect such insurance premiums;
 
(l)           apply the undisbursed balance of any Net Proceeds Deficiency
deposit, together with interest thereon, to the payment of the Debt in such
order, priority and proportions as Lender shall deem to be appropriate in its
discretion; or
 
(m)           pursue such other remedies as Lender may have under applicable
law.
 
In the event of a sale, by foreclosure, power of sale or otherwise, of less than
all of Property, this Security Instrument shall continue as a lien and security
interest on the remaining portion of the Property unimpaired and without loss of
priority.  Notwithstanding the provisions of this Section to the contrary, if
any Event of Default as described in Section 11.1(f) of the Loan Agreement shall
occur, the entire unpaid Debt shall be automatically due and payable, without
any further notice, demand or other action by Lender or Mortgagee.
 
 
-12-

--------------------------------------------------------------------------------

 
Section 8.2                      Application of Proceeds.  The purchase money,
proceeds and avails of any disposition of the Property, and or any part thereof,
or any other sums collected by Lender pursuant to the Note, this Security
Instrument or the other Loan Documents, may be applied by Lender to the payment
of the Debt in such priority and proportions as Lender in its discretion shall
deem proper.
 
Section 8.3                      Right to Cure Defaults.  Upon the occurrence
and during the continuance of any Event of Default, Lender may, but without any
obligation to do so and without notice to or demand on Borrower and without
releasing Borrower from any obligation hereunder, make any payment or do any act
required of Borrower hereunder in such manner and to such extent as Lender may
deem necessary to protect the security hereof.  Lender is authorized to enter
upon the Property for such purposes, or appear in, defend, or bring any action
or proceeding to protect its interest in the Property or to foreclose this
Security Instrument or collect the Debt, and the cost and expense thereof
(including reasonable attorneys’ fees to the extent permitted by law), with
interest as provided in this Section 8.3, shall constitute a portion of the Debt
and shall be due and payable to Lender upon demand.  All such costs and expenses
incurred by Lender in remedying such Event of Default or such failed payment or
act or in appearing in, defending, or bringing any such action or proceeding
shall bear interest at the Default Rate, for the period after notice from Lender
that such cost or expense was incurred to the date of payment to Lender.  All
such costs and expenses incurred by Lender together with interest thereon
calculated at the Default Rate shall be deemed to constitute a portion of the
Debt and be secured by this Security Instrument and the other Loan Documents and
shall be immediately due and payable upon demand by Lender therefor.
 
Section 8.4                      Actions and Proceedings.  Lender has the right
to appear in and defend any action or proceeding brought with respect to the
Property and to bring any action or proceeding, in the name and on behalf of
Borrower, which Lender, in its discretion, decides should be brought to protect
its interest in the Property.
 
Section 8.5                      Recovery of Sums Required To Be Paid.  Subject
to Article 15 of the Loan Agreement, Lender shall have the right from time to
time to take action to recover any sum or sums which constitute a part of the
Debt as the same become due, without regard to whether or not the balance of the
Debt shall be due, and without prejudice to the right of Lender thereafter to
bring an action of foreclosure, or any other action, for a default or defaults
by Borrower existing at the time such earlier action was commenced.
 
 
-13-

--------------------------------------------------------------------------------

 
Section 8.6                      Other Rights, etc.  a) The failure of Lender or
Mortgagee to insist upon strict performance of any term hereof shall not be
deemed to be a waiver of any term of this Security Instrument.  Borrower shall
not be relieved of Borrower’s obligations hereunder by reason of (i) the failure
of Lender or Mortgagee to comply with any request of Borrower or any guarantor
or indemnitor with respect to the Loan to take any action to foreclose this
Security Instrument or otherwise enforce any of the provisions hereof or of the
Note or the other Loan Documents, (ii) the release, regardless of consideration,
of the whole or any part of the Property, or of any person liable for the Debt
or any portion thereof, or (iii) any agreement or stipulation by Lender
extending the time of payment or otherwise modifying or supplementing the terms
of the Note, this Security Instrument or the other Loan Documents.
 
(b)           It is agreed that the risk of loss or damage to the Property is on
Borrower, and Lender shall have no liability whatsoever for decline in the value
of the Property, for failure to maintain the Policies, or for failure to
determine whether insurance in force is adequate as to the amount of risks
insured.  Possession by Lender shall not be deemed an election of judicial
relief if any such possession is requested or obtained with respect to any
Property or collateral not in Lender’s possession.
 
(c)           Lender may resort for the payment of the Debt to any other
security held by Lender in such order and manner as Lender, in its discretion,
may elect.  Lender may take action to recover the Debt, or any portion thereof,
or to enforce any covenant hereof without prejudice to the right of Lender
thereafter to foreclose this Security Instrument.  The rights of Lender under
this Security Instrument shall be separate, distinct and cumulative and none
shall be given effect to the exclusion of the others.  No act of Lender or
Mortgagee shall be construed as an election to proceed under any one provision
herein to the exclusion of any other provision.  Neither Lender nor Mortgagee
shall be limited exclusively to the rights and remedies herein stated but shall
be entitled to every right and remedy now or hereafter afforded at law or in
equity.
 
Section 8.7                      Right to Release Any Portion of the
Property.  Lender may release any portion of the Property for such consideration
as Lender may require without, as to the remainder of the Property, in any way
impairing or affecting the lien or priority of this Security Instrument, or
improving the position of any subordinate lienholder with respect thereto,
except to the extent that the obligations hereunder shall have been reduced by
the actual monetary consideration, if any, received by Lender for such release,
and may accept by assignment, pledge or otherwise any other property in place
thereof as Lender may require without being accountable for so doing to any
other lienholder.  This Security Instrument shall continue as a lien and
security interest in the remaining portion of the Property.
 
 
-14-

--------------------------------------------------------------------------------

 
Section 8.8                      Right of Entry.  Upon reasonable notice to
Borrower, Lender and its agents shall have the right to enter and inspect the
Property at all reasonable times.
 
Section 8.9                      Bankruptcy.  b) Upon or at any time after the
occurrence of an Event of  Default, Lender shall have the right to proceed in
its own name or in the name of Borrower in respect of any claim, suit, action or
proceeding relating to the rejection of any Lease, including, without
limitation, the right to file and prosecute, to the exclusion of Borrower, any
proofs of claim, complaints, motions, applications, notices and other documents,
in any case in respect of the lessee under such Lease under the Bankruptcy Code.
 
(b)           If there shall be filed by or against Borrower a petition under 11
U.S.C. §101 et seq., as the same may be amended from time to time (the
“Bankruptcy Code”), and Borrower, as lessor under any Lease, shall determine to
reject such Lease pursuant to Section 365(a) of the Bankruptcy Code, then
Borrower shall give Lender not less than ten (10) days’ prior notice of the date
on which Borrower shall apply to the bankruptcy court for authority to reject
the Lease.  Lender shall have the right, but not the obligation, to serve upon
Borrower within such ten-day period a notice stating that (i) Lender demands
that Borrower assume and assign the Lease to Lender pursuant to Section 365 of
the Bankruptcy Code and (ii) Lender covenants to cure or provide adequate
assurance of future performance under the Lease.  If Lender serves upon Borrower
the notice described in the preceding sentence, Borrower shall not seek to
reject the Lease and shall comply with the demand provided for in clause (i) of
the preceding sentence within thirty (30) days after the notice shall have been
given, subject to the performance by Lender of the covenant provided for in
clause (ii) of the preceding sentence.
 
Section 8.10                      Subrogation.  If any or all of the proceeds of
the Note have been used to extinguish, extend or renew any indebtedness
heretofore existing against the Property, then, to the extent of the funds so
used, Lender shall be subrogated to all of the rights, claims, liens, titles,
and interests existing against the Property heretofore held by, or in favor of,
the holder of such indebtedness and such former rights, claims, liens, titles,
and interests, if any, are not waived but rather are continued in full force and
effect in favor of Lender and are merged with the lien and security interest
created herein as cumulative security for the repayment of the Debt, the
performance and discharge of Borrower’s obligations hereunder, under the Loan
Agreement, the Note and the other Loan Documents and the performance and
discharge of the Other Obligations.
 
 
-15-

--------------------------------------------------------------------------------

 
Article 9 - ENVIRONMENTAL HAZARDS
 
Section 9.1                      Environmental Covenants.  Borrower has provided
representations and warranties regarding environmental matters set forth in
Section 12.1 of the Loan Agreement and shall comply with the covenants regarding
environmental matters set forth in Section 12.2 of the Loan Agreement.
 
Section 9.2                      Lender’s Rights.  Lender and any other person
or entity designated by Lender, including but not limited to any representative
of a Governmental Authority, and any environmental consultant, and any receiver
appointed by any court of competent jurisdiction, shall have the right, but not
the obligation, to enter upon the Property at all reasonable times to assess any
and all aspects of the environmental condition of the Property and its use,
including but not limited to conducting any environmental assessment or audit
(the scope of which shall be determined in Lender’s sole discretion) and taking
samples of soil, groundwater or other water, air, or building materials, and
conducting other invasive testing.  Borrower shall cooperate with and provide
access to Lender and any such person or entity designated by Lender.
 
Article 10 - WAIVERS
 
Section 10.1                      Marshalling and Other Matters.  Borrower
hereby waives, to the extent permitted by law, the benefit of all Legal
Requirements now or hereafter in force regarding appraisement, valuation, stay,
extension, reinstatement and redemption and all rights of marshalling in the
event of any sale hereunder of the Property or any part thereof or any interest
therein.  Further, Borrower hereby expressly waives any and all rights of
redemption from sale under any order or decree of foreclosure of this Security
Instrument on behalf of Borrower, and on behalf of each and every person
acquiring any interest in or title to the Property subsequent to the date of
this Security Instrument and on behalf of all persons to the extent permitted by
Legal Requirements.
 
Section 10.2                      Waiver of Notice.  Borrower shall not be
entitled to any notices of any nature whatsoever from Lender or Mortgagee except
with respect to matters for which this Security Instrument or the Loan Agreement
specifically and expressly provides for the giving of notice by Lender or
Mortgagee to Borrower and except with respect to matters for which Borrower is
not permitted by Legal Requirements to waive its right to receive notice, and
Borrower hereby expressly waives the right to receive any notice from Lender or
Mortgagee with respect to any matter for which this Security Instrument does not
specifically and expressly provide for the giving of notice by Lender or
Mortgagee to Borrower.
 
 
-16-

--------------------------------------------------------------------------------

 
Section 10.3                      Waiver of Statute of Limitations.  Borrower
hereby expressly waives and releases to the fullest extent permitted by law, the
pleading of any statute of limitations as a defense to payment of the Debt or
performance of its Other Obligations.
 
Section 10.4                      Sole Discretion of Lender.  Whenever pursuant
to this Security Instrument, Lender exercises any right given to it to approve
or disapprove, or any arrangement or term is to be satisfactory to Lender, the
decision of Lender to approve or disapprove or to decide whether arrangements or
terms are satisfactory or not satisfactory shall (except as is otherwise
specifically herein provided) be in the sole discretion of Lender and shall be
final and conclusive.
 
Section 10.5                      Waiver of Trial by Jury.  BORROWER AND LENDER
EACH HEREBY AGREES NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY
JURY, AND WAIVES ANY RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH
RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THE LOAN DOCUMENTS, OR ANY
CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION THEREWITH.  THIS
WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND VOLUNTARILY BY BORROWER
AND LENDER, AND IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH
ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD OTHERWISE ACCRUE.  EACH OF
LENDER AND BORROWER IS HEREBY AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH IN ANY
PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY BORROWER AND LENDER.
 
Section 10.6                      Waiver of Foreclosure Defense.  Borrower
hereby waives any defense Borrower might assert or have by reason of Lender’s
failure to make any tenant or lessee of the Property a party defendant in any
foreclosure proceeding or action instituted by Lender.
 
 
-17-

--------------------------------------------------------------------------------

 
Section 10.7                      Failure to Act.  Notwithstanding anything to
the contrary contained herein or in any other Loan Document, the failure of
Mortgagee to take any action hereunder or under any other Loan Document shall
not (i) be deemed to be a waiver of any term or condition of this Security
Instrument or any of the other Loan Documents, (ii) adversely effect any rights
of Lender hereunder or under any other Loan Document and (iii) relieve Borrower
of any of Borrower’s obligations hereunder or under any other Loan Document.
 
Article 11 - EXCULPATION
 
Section 11.1                      Exculpation. The provisions of Article 15 of
the Loan Agreement are hereby incorporated by reference into this Security
Instrument to the same extent and with the same force as if fully set forth
herein.
 
Article 12 -NOTICES
 
Section 12.1                      Notices.  All notices or other written
communications hereunder shall be delivered in accordance with the applicable
terms and conditions of the Loan Agreement.
 
Article 13 - APPLICABLE LAW
 
Section 13.1                      Governing Law.  This Security Instrument shall
be governed, construed, applied and enforced in accordance with the laws of the
state in which the Property is located and applicable laws of the United States
of America.
 
Section 13.2                      Provisions Subject to Applicable Law.  All
rights, powers and remedies provided in this Security Instrument may be
exercised only to the extent that the exercise thereof does not violate any
applicable provisions of law and are intended to be limited to the extent
necessary so that they will not render this Security Instrument invalid,
unenforceable or not entitled to be recorded, registered or filed under the
provisions of any applicable law.  If any term of this Security Instrument or
any application thereof shall be invalid or unenforceable, the remainder of this
Security Instrument and any other application of the term shall not be affected
thereby.
 
 
-18-

--------------------------------------------------------------------------------

 
Article 14 - DEFINITIONS
 
Section 14.1                      Defined Terms. Unless the context clearly
indicates a contrary intent or unless otherwise specifically provided herein,
words used in this Security Instrument may be used interchangeably in singular
or plural form and the word “Borrower” shall mean “each Borrower and any
subsequent permitted owner or owners of the Property or any part thereof or any
interest therein,” the word “Lender” shall mean “Lender and any subsequent
holder of the Note,” the word “Note” shall mean “the Note and any other evidence
of indebtedness secured by this Security Instrument,” the word “Property” shall
include any portion of the Property and any interest therein, and the phrases
“attorneys’ fees”, “legal fees” and “counsel fees” shall include any and all
reasonable attorneys’, paralegal and law clerk fees and disbursements,
including, but not limited to, fees and disbursements at the pre-trial, trial
and appellate levels incurred or paid by Lender in protecting its interest in
the Property, the Leases and the Rents and enforcing its rights hereunder.
 
Article 15 - MISCELLANEOUS PROVISIONS
 
Section 15.1                      No Oral Change.  This Security Instrument, and
any provisions hereof, may not be modified, amended, waived, extended, changed,
discharged or terminated orally or by any act or failure to act on the part of
Borrower or Lender, but only by an agreement in writing signed by the party
against whom enforcement of any modification, amendment, waiver, extension,
change, discharge or termination is sought.
 
Section 15.2                      Successors and Assigns.  This Security
Instrument shall be binding upon and inure to the benefit of (a) Mortgagee and
Lender and their respective successors and assigns forever and (b) Borrower and
its permitted successors and assigns forever.
 
Section 15.3                      Inapplicable Provisions.  If any term,
covenant or condition of the Loan Agreement, the Note or this Security
Instrument is held to be invalid, illegal or unenforceable in any respect, the
Loan Agreement, the Note and this Security Instrument shall be construed without
such provision.
 
Section 15.4                      Headings, etc.  The headings and captions of
various Sections of this Security Instrument are for convenience of reference
only and are not to be construed as defining or limiting, in any way, the scope
or intent of the provisions hereof.
 
 
-19-

--------------------------------------------------------------------------------

 
Section 15.5                      Number and Gender.  Whenever the context may
require, any pronouns used herein shall include the corresponding masculine,
feminine or neuter forms, and the singular form of nouns and pronouns shall
include the plural and vice versa.
 
Section 15.6                      Entire Agreement.  This Security Instrument
and the other Loan Documents contain the entire agreement of the parties hereto
and thereto in respect of the transactions contemplated hereby and thereby, and
all prior agreements among or between such parties, whether oral or written
between Borrower and Lender are superseded by the terms of this Security
Instrument and the other Loan Documents.
 
Section 15.7                      Limitation on Lender’s Responsibility.  No
provision of this Security Instrument shall operate to place any obligation or
liability for the control, care, management or repair of the Property upon
Lender or Mortgagee, nor shall it operate to make Lender or Mortgagee
responsible or liable for any waste committed on the Property by the tenants or
any other Person, or for any dangerous or defective condition of the Property,
or for any negligence in the management, upkeep, repair or control of the
Property resulting in loss or injury or death to any tenant, licensee, employee
or stranger.  Nothing herein contained shall be construed as constituting Lender
or Mortgagee a “mortgagee in possession.”
 
Article 16 - STATUS OF PARTIES
 
Section 16.1                      Status of Borrower.  Borrower’s exact legal
name is correctly set forth in the first paragraph of this Security Instrument
and the signature block at the end of this Security Instrument.  Borrower is an
organization of the type specified in the first paragraph of this Security
Instrument.  Borrower is incorporated in or organized under the laws of the
state specified in the first paragraph of this Security Instrument.  Borrower’s
principal place of business and chief executive office, and the place where
Borrower keeps its books and records, including recorded data of any kind or
nature, regardless of the medium or recording, including software, writings,
plans, specifications and schematics, has been for the preceding four months
(or, if less, the entire period of the existence of Borrower) the address of
Borrower set forth on the first page of this Security Instrument.  Borrower will
not change or permit to be changed (a) Borrower’s name, (b) Borrower’s identity
(including its trade name or names), (c) Borrower’s principal place of business
set forth on the first page of this Security Instrument, (d) the corporate,
partnership or other organizational structure of Borrower, (e) Borrower’s state
of organization, or (f) Borrower’s organizational number, without notifying
Lender of such change in writing at least thirty (30) days prior to the
effective date of such change and, in the case of a change in Borrower’s
structure, without first obtaining the prior written consent of Lender.  If
Borrower does not now have an organizational identification number and later
obtains one, Borrower promptly shall notify the Lender of such organizational
identification number.
 
 
-20-

--------------------------------------------------------------------------------

 
Article 17 - STATE-SPECIFIC PROVISIONS
 
Section 17.1                      Principles of Construction.  In the event of
any inconsistencies between the terms and conditions of this Article 17 and the
terms and conditions of this Security Instrument, the terms and conditions of
this Article 17 shall control and be binding.
 
Section 17.2                      In Section 1(e) of this Security Instrument
the text “the Uniform Commercial Code, as adopted and enacted by the state or
states where any of the Property is located” is hereby deleted and “Chapters
1301 through 1309 of the Ohio Revised Code,” is substituted therefor.
 
Section 17.3                      Security Agreement. Supplementing Section 1.3
of this Security Instrument, entitled “Security Agreement”, the term “Uniform
Commercial Code” shall mean Chapters 1301 through 1309 of the Ohio Revised Code,
and the following clause is hereby added to the end of said Section 1.3:
 
To the extent any of the Property constitutes “fixtures” under the Uniform
Commercial Code, then this Security Instrument is to be filed and effective as a
financing statement filed as a fixture filing.   Borrower is the “Debtor”, and
the address of the Debtor set forth in the initial paragraph of this Security
Instrument is the mailing address of the Debtor.  Lender is the “Secured Party”
and the place of business of Lender set forth in the initial paragraph of this
Security Instrument is an address of the Secured Party from which information
concerning the security interest may be obtained.  All or part of the Property
are or are to become fixtures related to the real estate described in this
Security Instrument.
 
 
-21-

--------------------------------------------------------------------------------

 
Section 17.4                      Right to Cure Defaults. The following is
hereby added to the end of Section 8.3 of this Security Instrument, entitled
“Right to Cure Defaults”:
 
Included within the Debt secured by this Security Instrument are unpaid balances
of advances made, with respect to the Property, for payment of taxes,
assessments, insurance premiums, or other costs incurred for the protection of
the Property as contemplated by Section 5301.233 of the Ohio Revised Code, with
all such unpaid balances being secured hereby.  Lender shall be and hereby is
authorized and empowered to do as mortgagee all things provided in the
mechanic's lien laws of Ohio, including but not limited to Section 1311.14 of
the Ohio Revised Code and all legislation amendatory or supplementary thereto.
 
Section 17.5                      Future Advances.  The parties hereto intend
that, in addition to any other debt or obligation secured hereby, this Security
Instrument shall secure unpaid balances of loan advances made after this
Security Instrument is delivered to the Recorder for record, whether made
pursuant to an obligation of Lender or otherwise.  Such loan advances are and
will be evidenced by a note or notes of Borrower.  The maximum amount of unpaid
loan indebtedness (which shall consist of unpaid balances of loan advances made
either before or after, or before and after, this Security Instrument is
delivered to the Recorder for recording), exclusive of interest thereon, which
may be outstanding at any time is $46,000,000.00.
 
[NO FURTHER TEXT ON THIS PAGE]

 
-22-

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, this Security Instrument has been executed by Borrower as of
the day and year first above written.
 
BORROWER:


PTC COLUMBUS, LLC,
a Delaware limited liability company


By:             POLARIS CENTER, LLC,
a Delaware limited liability company, its sole member


By:           GLIMCHER PTC, INC.,
a Delaware corporation, its Managing Member
 
By: ______________________________________
        Mark E. Yale
        Executive Vice President
        Chief Financial Officer and
        Treasurer


 
 

--------------------------------------------------------------------------------

 
STATE OF OHIO


COUNTY OF FRANKLIN, SS:


The foregoing instrument was acknowledged before me this ____ day of ________
2010, by Mark E. Yale, Executive Vice President, Chief Financial Officer and
Treasurer of Glimcher PTC, Inc., a Delaware corporation, as Managing Member of
Polaris Center, LLC, a Delaware limited liability company, as sole member of PTC
Columbus, LLC, a Delaware limited liability company, on behalf of said limited
liability company.

__________________________________
Notary Public


 
 

--------------------------------------------------------------------------------

 
EXHIBIT A


(Legal Description)


[As Attached]
 
 
 

--------------------------------------------------------------------------------

 
THIS MORTGAGE WAS PREPARED BY AND UPON RECORDATION RETURN TO:


Sonnenschein Nath & Rosenthal LLP
Two World Financial Center
New York, New York 10281
Attention:  David S. Hall, Esq.